DETAILED ACTION
	This Office Action addresses issues brought up after the previous Notice of Allowability, specifically an antecedence issue. An Examiner’s Amendment to the Claims is introduced after communication with Applicant’s Representative, Daniel Lee. The claims remain allowable. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in a telephone interview with Daniel Lee on Apr 27, 2022.
The claims have been amended. A partial listing follows, where claims that are not referenced remain unchanged: 

(Currently Amended) A method for evaluating suitability of a plurality of filters for use in a biologic purification process, the method comprising: 
selecting a filter from the plurality of filters, wherein each of the plurality of filters comprises cellulose; 
passing a volume of a buffer solution through the selected filter, wherein the buffer solution has a conductivity of at least about 40 mS/cm at 250C when tested in accordance with ASTM D1125, and the buffer solution is configured to remove endotoxins from the selected filter; 
performing an assay of the buffer solution passed through the selected filter to detect a presence of an endotoxin removed from the selected filter in the buffer solution; 
evaluating the suitability of the plurality of filters for use in the biologic purification process based on a result of the assay; 
and repeating the selecting, passing, performing, and evaluating steps at periodic time intervals.  


Allowable Subject Matter
Claim(s) 1-3, 5-22 remain allowed for the reasons below. 
The closest prior art reference is deemed to be Bowman et al (Microbiological Methods for Quality Control of Membrane Filters, Journal of Pharmaceutical Sciences, 1967, Vol 56, No 2, pp. 222-225, already of record). Bowman teaches evaluating whether filters are able to retain a contaminant such as an endotoxin present in a solution (i.e. clarification or filtering of fluids) by measuring growth of said contaminant on the filter using a petri dish to culture the filter in microorganism-growing conditions. Bowman does not teach evaluating the filters to determine if they are suitable for a filtering process, testing for the presence of endotoxins present in said filter, by use of a buffer solution configured to remove endotoxins from said filters and wherein the buffer solution passed through the filter is evaluated for presence of endotoxins. 
In addition to the remarks made of record, the instant claims define over the prior art because the prior art does not teach or suggest:
The method of Claim 1, where the feature that defines over the art is testing for the presence of endotoxins present in said filter, by use of a buffer solution configured to remove endotoxins from said filters, the buffer solution having a has a specific conductivity of 40 mS/cm at 25ºC when tested in accordance with ASTM D1125, and wherein the buffer solution passed through the filter is evaluated for presence of endotoxins. 
The method of Claim 6, where the feature that defines over the art is testing for the presence of endotoxins present in said filter, by use of a buffer solution configured to remove endotoxins from said filters, the buffer solution comprising tris(hydroxymethyl)aminomethane, citrate, histidine, arginine or mixtures thereof, and wherein the buffer solution passed through the filter is evaluated for presence of endotoxins.
The method of Claim 13, where the feature that defines over the art is testing for the presence of endotoxins present in said filter, by use of a buffer solution configured to remove endotoxins from said filters via disrupting one of an electrostatic interaction or a hydrophobic interaction between the endotoxin and the filter, the buffer solution comprising tris(hydroxymethyl)aminomethane, citrate, histidine, arginine or mixtures thereof, and wherein the buffer solution passed through the filter is evaluated for presence of endotoxins, followed by passing a cell culture fluid and assaying the cell culture fluid to detect endotoxins in said cell culture fluid, and then comparing the amounts of endotoxin in the buffer solution vs the cell culture fluid. 
The method of Claim 17, where the feature that defines over the art is washing of endotoxins present in said filter by use of a buffer solution configured to remove endotoxins from said filters, the buffer solution having a has a specific conductivity of 40 mS/cm at 25ºC when tested in accordance with ASTM D1125, wherein the filter is a harvest depth filter and the naturally sourced material comprises cellulose. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELIZABETH ROBINSON can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               
/ELIZABETH A ROBINSON/Supervisory Patent Examiner, Art Unit 1796